DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2 of REMARKS, filed 7/11/2022, with respect to claims 26-36 have been fully considered and are persuasive.  The rejections of claims 26-36 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 25 is objected to because of the following informalities:  Applicant discloses “the sensors detect removal and return of a vial further detect if a vial is full, empty, or partially full” in lines 1-2. The wording is confusing. It is suggested Applicant disclose --the sensors detect removal and return of a vial and further detect if a vial is full, empty, or partially full. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the sensors detect removal and return" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim because of the amendment to claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher et al. (USP 8,108,068) and further in view of Baarman et al. (USPGPUB 2013/0110283). 
	Regarding claim 21, Boucher et al. disclose a device comprising:
a plurality of vials (600 or 600’) each bearing a unique identifier (640) and in discrete locations in the device;
an alignment assembly (602,570 or 310,400) for aligning an access point with a location for dispensing a vial or vials (see column 10 lines 29-42);
a computer readable memory (818 and/or 1100) comprising executable instructions for selecting among vials to be dispensed (see column 14 lines 11-16);
a computer readable memory (818 and/or 1100) configured for storing inventory information about the unique identifiers on the vials wherein the inventory information is the unique identities of the vials loaded, dispensed, returned, or remaining undispensed in the device (see “TABLE 1” in column 16 lines 45-64);
a computer readable memory (818 and/or 1100) comprising executable instructions for deactivating vial dispensing (see column 4 lines 65-67 to column 5 lines 1-4); and
a deactivation assembly that deactivates vial dispensing based on the instructions (see column 4 lines 65-67 to column 5 lines 1-4).
However, they do not disclose a device wherein instructions comprise at least one signal received from at least one source selected from among the group: an acceleration sensor, an impact sensor, a gyroscope, a user wearable, a GPS location, an onboard mobile network connection, a paired mobile device, an internet connection, a Bluetooth connection, an elapsed time measurement. Baarman et al. disclose a device wherein instructions comprise at least one signal received from at least one source selected from among the group: an acceleration sensor, an impact sensor, a gyroscope, a user wearable, a GPS location, an onboard mobile network connection, a paired mobile device (see paragraph [0105]), an internet connection, a Bluetooth connection (see paragraph [0105]), an elapsed time measurement. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the device disclosed by Boucher et al. by including a device wherein instructions comprise at least one signal received from at least one source selected from among the group: an acceleration sensor, an impact sensor, a gyroscope, a user wearable, a GPS location, an onboard mobile network connection, a paired mobile device, an internet connection, a Bluetooth connection, an elapsed time measurement., as disclosed by Baarman et al., for the purpose of providing a dispenser system which requires an electronic device to be within proximity of the dispenser before dispensing (see the ‘283 abstract).
	Regarding claim 22, Boucher et al. disclose the device of claim 21, wherein the alignment assembly comprises a fixed access point (see “an access opening” in column 9 line 9) and a movable conveyor for vials, said conveyor selected from among the group: a carousel (602), linear conveyor belt, or serpentine conveyor belt.
	Regarding claim 23, Boucher et al. disclose the device of claim 21, wherein the alignment assembly comprises fixed (see Figure 2) vial locations (130) and a movable access point (140).
	Regarding claim 24, Boucher et al. disclose the device of claim 21, wherein the deactivation assembly comprises a locking mechanism (635) prohibiting alignment of the access point with an unauthorized vial location, such locking mechanism selected from among the group: an escapement, a latching solenoid plunger (see column 12 lines 36-44), or a worm gear.
 	Regarding claim 25 (AS BEST UNDERSTOOD), Boucher et al. disclose the device of claim 21, wherein the sensors (812) detect removal and return of a vial further detect if a vial is full, empty, or partially full (see column 13 lines 54-62).

Allowable Subject Matter
Claims 26-36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 26 discloses, “a hardening material that comes in contact with the vial but not directly with the article due to the article being contained within the vial”, which in combination with the rest of the claim language, teaches an apparatus that is novel over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
10/1/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655